Citation Nr: 0929473	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-26 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for genitourinary system 
disorder, including as secondary to a service-connection 
lumbar spine disorder


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1984 to March 1999.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2004 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that declined to reopen a 
claim seeking service connection for urinary urgency and 
denied service connection for a lumbar spine disorder.  A 
June 2005 rating decision granted service connection for the 
lumbar spine disorder and assigned a noncompensable rating.  
On his August 2005 Form 9, the Veteran perfected his appeal 
in regards to the urinary urgency claim.  The Veteran did not 
perfect his appeal in regards to the rating assigned for the 
lumbar spine disorder; as such, this matter is not before the 
Board.

On his August 2005 Form 9, the Veteran requested a Central 
Office hearing.  However, July 2007 correspondence requested 
that the Veteran to clarify his hearing request and notified 
him that a failure to respond to the letter would result in 
the Board assuming that he did not want a hearing and would 
proceed accordingly.  Neither the Veteran nor his 
representative has responded to clarify his hearing request.    

In September 2007, the Board reopened the underlying claim 
seeking service connection for genitourinary system disorder 
and remanded the claim for further development.  

The issue involving service connection on a direct basis for 
a genitourinary system disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

A genitourinary system disorder is not shown to have been 
caused or aggravated by the Veteran's service-connected 
lumbar spine disorder.
CONCLUSION OF LAW

Service connection for a genitourinary system disorder as 
secondary to a lumbar spine disorder is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  In March and 
September 2008 letters (pursuant to the September 2007 Board 
remand), the AMC explained to the Veteran what the evidence 
needed to show to substantiate the claim on a secondary 
basis.  The letters also explained that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that such records 
were received by VA.  

April 2007, March 2008, and September 2008 letters provided 
notice regarding disability ratings and effective dates of 
awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, as the Board concludes below that there 
is a preponderance of the evidence against the claim, any 
questions as to the rating or effective date to be assigned 
is moot.

While complete VCAA notice was not given prior to the rating 
decision on appeal, the appellant had ample opportunity to 
respond to the notice letters, the statement of the case, and 
the supplemental statements of the case (SSOC) and to 
supplement the record after notice was given.  In October 
2008 correspondence, the Veteran indicated that he had no 
other information or evidence to give to VA to substantiate 
his claim.  The claim was thereafter readjudicated by July 
2009 SSOC.  The Veteran is not prejudiced by any technical 
notice deficiency that may have occurred along the way, and 
no further notice is required.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided VA medical examinations to obtain medical opinions.  
He has not identified any additional evidence pertinent to 
the claim.  VA's assistance obligations are met.  The Veteran 
is not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

January 1999 VA examination report noted complaints of 
urinary frequency, urgency, and occasional loss of control.  
The Veteran indicated that he had increased episodes of 
urgency when he was anxious or nervous, or if he was not able 
to void quickly, he lost bladder control.  The examiner noted 
that the Veteran had normal bladder function and there were 
no nocturnal symptoms or prostate problems.  The diagnosis 
included a history of bladder spasms; normal exam.  

A May 1999 treatment record from Darnell Army Community 
Hospital showed complaints of urinary urgency.  

Treatment records dated from February 2001 through May 2009 
from VA Central Texas Health Care System showed treatment for 
urinary urgency, numbness in the low abdomen near the 
"bladder area," and bladder spasms.  A May 2001 CT scan of 
the pelvis was negative.  An April 2004 treatment record 
noted that the Veteran reported that he would leak if he 
didn't make it to the bathroom in time.  A December 2004 
intravenous pyelogram report found that no significant 
abnormality was noted; mild post void residue was present in 
the urinary bladder.    

On June 2005 VA examination, it was noted that the Veteran 
had a history of lower abdominal discomfort and urinary 
urgency and frequency.  Urologic evaluation revealed no 
significant pathology and the neurologic evaluation did not 
show any nerve impingement in the lumbar area.  The Veteran 
was diagnosed with a neurogenic bladder.  The examiner opined 
that the lack of urologic findings and evidence of chronic 
back problems suggested that urinary frequency was more 
likely related to a neurologic origin and more current 
studies of the spine and a neurologic evaluation would help 
define this better.  

On December 2006 VA examination, the examiner reviewed the c-
file and diagnosed the Veteran with prostatitis/prostatism.  
The examiner noted that additional data to confirm the 
prostatic hypertrophy were seen upon CT scan of the pelvis 
(dated in February 2002).  The impression of the CT scan was 
that the prostate appeared mildly enlarged; otherwise it was 
a negative CT scan of the pelvis.  The examiner found, and an 
urologist consultant affirmed, that the Veteran's irritative 
voiding symptoms were consistent with a diagnosis of benign 
prostatic hypertrophy, specifically when the median lobe was 
involved, as it was in this case.  The post void residual 
findings of "O CC," repeatedly spoke against a neurogenic 
bladder.  Therefore, the VA examiner opined that the 
Veteran's urinary urgency and urge incontinence were due to 
benign prostatic hypertrophy, and less likely than not due to 
the service-connected lumbosacral spine condition.  

On June 2009 VA examination, it was noted that the claims 
file was reviewed.  The examiner noted that the digital 
rectal examination and the Veteran's history showed a 
diagnosis of benign prostate enlargement.  There were no 
other residuals of genitourinary disease.  The Veteran had a 
PSA done in April 2005 that was normal.  He did not show up 
for follow-up PSA and prostate examination.  So, his final 
diagnosis was benign prostate enlargement that caused urge 
incontinence and frequent urination.  The Veteran reported 5-
6 times urinary frequency.  He reported that he needed to 
urinate once during the night.  He denied hesitancy, slow 
stream, and dysuria.  He denied blood in the urine.  He 
reported urge incontinence and that he had to run to the 
facility whenever he felt the need to urinate otherwise he 
would have an accident.  To avoid an accident, he used paper 
towels in many layers.  He did not use pads.  He changed the 
paper towels 3-4 times a day.  He took oxybutynin 5 mg daily 
that helped to reduce the frequency of urination, but not 
urgency.  He currently was not on any medication for prostate 
enlargement.  He did not have diabetes or psychological or 
neurologic disorders.  The examiner noted that a December 
2006 VA examination revealed that the Veteran had no 
neurogenic bladder secondary to his lumbosacral disorder.  
The current VA examiner then diagnosed the Veteran with 
benign prostate enlargement that caused frequency and urgency 
of urination.  The examiner opined that the Veteran's 
frequency and urge incontinence were more likely than not 
related to the benign prostatic hypertrophy, and was less 
likely than not secondary to his service-connected 
lumbosacral spine condition.  The examiner reasoned that the 
Veteran did not have a lumbosacral spine condition with 
severe neurologic compromise to cause neurogenic bladder.  
The Veteran's history and physical examination findings did 
not point to a neurogenic bladder.  These findings lead to a 
diagnosis of benign prostate hypertrophy, which explained the 
frequency and urgency of urination.   

III.  Criteria and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310 (2008).  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant. 
The Veteran's claim seeking service connection for his 
genitourinary system disorder is premised essentially on an 
alternate, secondary service connection, theory of 
entitlement.  He claims that his genitourinary system 
disorder is proximately due to his service connected lumbar 
spine disorder.

As previously mentioned, urinary urgency/incontinence had 
been diagnosed and a lumbar spine disorder was service-
connected.  However, there appeared to be conflicting 
evidence as to whether the Veteran's genitourinary system 
disorder was related to his service connected lumbar spine 
disorder.  On one hand, in June 2005, a VA examiner opined 
that the lack of urologic findings and evidence of chronic 
back problems suggested that urinary frequency was more 
likely related to a neurologic origin.  On the other hand, in 
December 2006, a VA examiner opined that the Veteran's 
urinary urgency and urge incontinence were due to benign 
prostatic hypertrophy, and less likely than not to the 
service-connected lumbosacral spine condition.  Also in June 
2009, another VA examiner opined that the Veteran's frequency 
and urge incontinence were more likely than not related to 
the benign prostatic hypertrophy, and were less likely than 
not secondary to his service-connected lumbosacral spine 
condition.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board finds that the December 2006 and June 2009 
VA medical opinions are probative based on the examiners' 
thorough and detailed examination of the Veteran as well as 
the adequate rationale for their opinions.  In December 2006, 
the VA examiner found, and a urologist consultant affirmed, 
that the Veteran's irritative voiding symptoms were 
consistent with a diagnosis of benign prostatic hypertrophy, 
specifically when the median lobe was involved, as it was in 
this case.  The post void residual findings of "O CC" were 
evidence against a finding of a neurogenic bladder.  In June 
2009, the VA examiner reasoned that the Veteran did not have 
a lumbosacral spine condition with severe neurologic 
compromise to cause neurogenic bladder.  The Veteran's 
history and physical examination findings did not point to a 
neurogenic bladder.  These findings lead to a diagnosis of 
benign prostate hypertrophy, which explained the frequency 
and urgency of urination.  Based on these findings, the VA 
examiners opined that the urinary urgency and urge 
incontinence was less likely than not secondary to the 
Veteran's service-connected lumbosacral spine condition.  

The Board finds that the June 2005 VA opinion lacked 
probative value.  In June 2005, the VA examiner essentially 
indicated that the lack of evidence of urologic findings and 
evidence of chronic back problems suggested a relationship 
between urinary frequency and a neurologic origin.  The Board 
recognizes that a suggestion of a relationship between the 
current disability and the service-connected lumbar spine was 
speculative/general, and finds that medical evidence that is 
only general or speculative in nature is of no probative 
value.  See Bostain v. West, 11 Vet. App. 127 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Additionally, the VA 
examiner indicated that further studies of the spine and a 
neurologic evaluation would be more helpful to address the 
issue.  Also, the June 2005 opinion lacked probative value as 
the Veteran did not appear to have a current neurologic 
disorder, yet the VA examiner related the genitourinary 
system disorder to such a disorder.  In June 2005, the VA 
examiner specifically noted that a neurologic evaluation did 
not reveal any nerve impingement in the lumbar spine, and the 
subsequent VA examination in June 2009 showed that the 
Veteran did not have any neurologic disorders.  Furthermore, 
after testing, in December 2006, a different VA examiner 
found that the Veteran did not have a neurogenic bladder 
secondary to the lumbosacral disorder.  The examiner reported 
that post void residual findings were evidence against a 
neurogenic bladder.  Given that the June 2005 opinion only 
suggested a relationship, was not accompanied by adequate 
rationale, and indicated that further testing was necessary 
to address any such relationship, the opinion lacked 
probative value.  

On review of the record the Veteran's has indicated that his 
genitourinary system disorder is related to his service-
connected lumbar spine disorder, the Board acknowledges that 
he is competent to give evidence about what he experienced; 
i.e., that he had urinary urgency or incontinence.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Veteran is 
not competent to testify that he developed a genitourinary 
system disorder as a result of his service-connected lumbar 
spine disorder.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician.  Therefore, as a lay person he is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking the Veteran's current 
genitourinary system disorder to his service-connected lumbar 
spine disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is 
not medical in nature).  

Consequently, there is a preponderance of the evidence 
against a finding of service connection for a low back 
disorder on a direct basis or on a secondary to basis to the 
service-connected right knee disorder; hence it must be 
denied. 


ORDER

Service connection for a genitourinary system disorder as 
secondary to a service-connected lumbar spine disorder is 
denied.


REMAND

At the outset, the Board recognizes that there has been a 
previous remand for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  
Moreover, if remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998) 
(a remand by the Board confers on the appellant, as a matter 
of law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required. 
38 C.F.R. § 19.9 (2006) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).

Here, the Board finds that the June 2009 VA examination is 
inadequate to address the claim on a direct basis.  More 
specifically, the VA examination did not address whether the 
Veteran's genitourinary system disorder is at least as likely 
as not related to the Veteran's service or complaints noted 
therein as identified in paragraph 3 of the Board's remand 
order.  Thus, at a minimum, a new examination must be 
scheduled to address this question.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claims 
folder to the VA examiner who conducted 
the June 2009 examination and ask the 
examiner to review the claims file and 
opine whether it is at least as likely as 
not (a 50 percent or greater probability) 
whether it is at least as likely as not 
that the Veteran's genitourinary system 
disorder is related to the Veteran's 
service or complaints noted in April, May, 
June, and October 1998 service treatment 
records.  The examiner must explain the 
rationale for any opinion given. (If the 
June 2009 VA examiner is no longer 
employed by VA or is otherwise 
unavailable, then an opinion by another 
appropriate VA examiner addressing this 
question should be obtained.)  If the 
examiner is unable to provide the 
requested opinion based on the record 
alone and/or further diagnostic tests are 
indicated, then the Veteran should be 
scheduled for an appropriate VA 
examination.  In conjunction with this 
request, the Veteran should be advised of 
the critical nature of the VA examination, 
and that his attendance is necessary for 
the proper adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(While VA has a statutory duty to assist 
the Veteran in developing evidence 
pertinent to a claim, the Veteran also has 
a duty to assist and cooperate with the VA 
in developing evidence; the duty to assist 
is not a one-way street.).  

2.  The RO should then re-adjudicate the 
claim.  If the claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


